UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7521


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CALVIN ANGELO COWARD,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:90-cr-00052-H-2)


Submitted:    September 30, 2009           Decided:   November 20, 2009


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Angelo Coward, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin   Angelo    Coward       appeals    the   district   court’s

order denying his motion for a reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).          We have reviewed the record and

find no reversible error.        Accordingly, we deny Coward’s motion

for appointment of counsel and affirm for the reasons stated by

the district court.      See United States v. Coward, No. 4:90-cr-

00052-H-2   (E.D.N.C.   Aug.    6,   2009).           We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        2